Opinion issued August 15, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-05-00177-CV



ABBAS YAZDCHI, HABIBOLLAH YAZDCHI, AND AHMAD YAZDCHI,
Appellants

V.

TED L. WALKER, TAMMY TRAN AND PETE MAI, Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 814193



MEMORANDUM OPINION	Appellants Abbas Yazdchi, Habibollah Yazdchi, and Ahmad Yazdchi have
neither established indigence, nor paid or made arrangements to pay the clerk's fee
for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record
filed due to appellant's fault).  After being notified that this appeal was subject to
dismissal, appellants Abbas Yazdchi, Habibollah Yazdchi, and Ahmad Yazdchi did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.